DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires controlling a separation and angle between a delivery aperture on a first nozzle block by moving the first nozzle block in a direction “parallel to the substrate normal” but the substrate normal is not specifically defined.  The substrate is generally understood to have multiple sides so it is not clear what direction the “normal” is to the substrate, there is no basis for the relative term.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims and 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest (2013/0208036) in view of Burrows (2011/0097495) and alternatively in further view of Forrest (2005/0110005).
Forrest teaches a method of depositing at least two thin film layers, comprising, see Figure and related text, particularly [0011-15]:
- ejecting a first deposition mixture from a first nozzle block, 26/28 and
- ejecting a first shield gas from a shield gas aperture, see apertures 42 and
- removing material from the deposition chamber via a first exhaust – see exhaust vents 44 – the shield gas prevents the material from outside of the deposition region under the nozzle from reaching the nozzle area, but the teachings do not specifically include a second nozzle block as claimed.
	But, Burrows teaches that it is operable to include multiple nozzles in an organic vapor jet deposition system, see Fig. 4 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a second nozzle block in the apparatus and method of using of Burrows as it would allow additional materials to be deposited and/or increased throughput.
	In combining the art, one would reasonably duplicate the nozzles of Forrest to be in alignment to deposit material as the multiple nozzles arrangement of Burrows with an expectation of operability in depositing one or more layers as described.  As further per MPEP 2144.04 VI, the duplication of parts is obvious without a showing of criticality.  In duplicating the nozzles, as per the nozzle configuration of Forrest, it would be understood that the shield gas from one of the nozzles would prevent the deposition material from a second nozzle from entering that of the first (and vice versa).
	In regard to the requirement that the at least two thin film layers are compositionally distinct and/or the layers are offset, it is noted initially that such control is routine to one of ordinary skill in the art.  To the extent that such deposition is not explicitly taught, as per MPEP 2144.04 IV. a change in the sequence of adding ingredients is prima facia obvious without a showing of criticality.  In this case, since the nozzles are independent, they are operably used together to deposit the same material and/or with different materials or compositions or used alternately to form such layers that do not completely overlap.
	The teachings of Forrest ‘005 are further applied in the alternative, however.  Forrest teaches that useful structures formed by OVJP include structures wherein compositionally different materials are deposited in the same equivalent physical layer location of a device being fabricated – see Fig. 5 and related text, wherein materials 515 and 525 are deposited at an “equivalent position” within the structure yet comprise different compositions [0007].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form such layers as taught by Forrest ‘005 using the method of Forrest ‘036 and Burrows as such multiple nozzles would be understood as an effective manner to deposit different materials at an equivalent structural position/layer.  While Burrows does not specifically state that different nozzles are used, one would operably apply the material through different or the same nozzles with an expectation of operability.  The deposition of the material through different nozzles meets the claim requirement of compositionally distinct.  Wherein the different material would be operably applied, for example, via both nozzles, the layers as therefore deposited are offset such as to be only partially overlapping with the others – wherein for example layer 514 is only partially overlapped by layers 515 and 525. 
	In regard to controlling a separation and angle between the first delivery aperture and the substrate, the separation distance is actively controlled as per Forrest [0005].  While the distance is controlled, the “angle”, which is not particularly defined in the claim, is changed between the aperture and a given point on the substrate surface, therefore the limitations are met by the teaching.
Regarding claim 4, as described the substrate moves [0006].
Regarding claims 5 and 6, while the teachings do not specifically include a flow rate of showed gas compared to exhaust, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as flow rate of inactive gases and exhaust. Absent evidence showing such criticality use of the claimed flows would have been prima facie obvious.   In this particular case, the shield gas is exhausted partially through the exhaust aperture and also partially to a region outside of the nozzle, as depicted by the arrows therefore the claimed flow rates of shield gas and exhaust gas would have been obvious modifications to the extent they effectively isolate the deposition zone.
Regarding claim 7, the system is not described as being at sub atmospheric pressure in therefore is understood to be at approximately atmospheric pressure in therefore within the claimed range.  While it is not specifically stated, one of ordinary skill in the art understands the organic jet vapor deposition process to be at ~760 Torr.
Regarding claim 8, the teachings include controlling the fly height, separation distance between the print head in the substrate [0005].  The teachings include biasing the print head toward a substrate during deposition. 



Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. The amendments do overcome the teachings of Mayer, since those teachings do not include movement f the nozzle block.
The teachings of Forrest, however, meet all claim limitations.  Applicants argue that Forrest teaches adjusting a distance between the apparatus and substrate but does not teach the claimed angle.  It is noted that applicants do not specifically define how the angle is changed, but it is generally supported in that as the nozzle gets closer to the substrate, the angle between an aperture and points on the substrate necessarily change based on the distance between the nozzle and substrate.  As such, the prior art teaches the same change of the angle, as defined, with the distance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715